The opinion of the Court was by
Weston C. J.
It appears that the defendant’s intestate, who bad been insolvent for many years, mortgaged an estate, worth over five hundred dollars to one Mathorne as security for a debt of somewhat more than two hundred. The equity was liable to be taken by the creditors of the intestate; but their indulgence was such, that they never interfered to make it available for their benefit. Just before the foreclosure of the mortgage the estate was conveyed to certain persons, who had given their security to raise the money to pay Mathorne. This arrangement may have been made for the benefit of the intestate, but it must be presumed with the acquiescence of his creditors, who might have taken the property. Charles Bishop, the son, having paid the debt, for which the grantees of Mathorne stood responsible, took a conveyance of the estate for his indemnity. The substitution of Charles placed the creditors in no *247worse situation : and if they chose to be passive, there is no just reason to impute fraud to him in this part of the transaction.
He thus became the owner of the estate, with liberty to dispose of it at pleasure. He conveyed it to his mother, the wife of the intestate, thus putting within the reach of his creditors, the life estate, which had enured to him, in virtue of that conveyance. The son had a right to stipulate, that the money he had paid should be refunded to him. He would otherwise be a loser of all he had paid. As a partial reimbursement, the debt in controversy was assigned to him. The consideration for the assignment, as recited, refers to the original advancement by the son, although in truth it was for the conveyance of the land which he had received in payment. The jury have negatived fraud; and upon the evidence reported, wo perceive no sufficient reason to disturb the verdict.